
	
		II
		110th CONGRESS
		2d Session
		S. 2946
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Vitter (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make a
		  stillborn child an insurable dependent for purposes of the Servicemembers'
		  Group Life Insurance program, and for other purposes.
	
	
		1.Treatment of stillborn
			 children as insurable dependents under Servicemembers' Group Life
			 Insurance
			(a)TreatmentSection
			 1965 of title 38, United States Code, is amended—
				(1)in paragraph
			 (10), by adding at the end the following new subparagraph:
					
						(C)The member's
				stillborn natural child.
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(11)(A)Except as provided in
				subparagraph (B), the term stillborn natural child means a natural
				child—
								(i)whose death occurs before
				expulsion, extraction, or delivery; and
								(ii)whose—
									(I)fetal weight is greater than 500
				grams;
									(II)in the event fetal weight is unknown,
				duration in utero exceeds 22 completed weeks of gestation; or
									(III)in the event neither fetal weight nor
				duration in utero is known, body length (crown-to-heel) is 25 centimeters or
				more.
									(B)The term does not include any fetus or
				child extracted for purposes of an
				abortion.
							.
				(b)Conforming
			 amendmentSection 101(4)(A) of such title is amended by striking
			 section 1965(10)(B) in the matter preceding clause (i) and
			 inserting subparagraph (B) or (C) of section 1965(10).
			
